Title: To James Madison from William Pinkney, 12 May 1808
From: Pinkney, William
To: Madison, James



Sir
London. May 12th. 1808.

Lieut. Lewis left Town yesterday for Falmouth; but, an opportunity presenting itself of sending after him a Letter which is likely to arrive before the Sailing of the Osage, I avail myself of it to transmit to You (without however undertaking to determine that any Credit is due to the Intelligence) a Copy of a Communication received from Guernsey by Mr. Canning; and to say that I had this Morning a private Audience of the Queen for the Purpose of delivering my Letter of Credence, and that my Reception was perfectly Kind & satisfactory.
The Newspapers of last Evening & today are enclosed.  I have the Honor to be, with sincere Esteem & the highest Consideration, Sir, Your most obedient humble Servant

Wm: Pinkney

